DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendment filed on 12/22/21 has been entered.
	Claim 1 has been amended.
	Claims 2-20 have been cancelled.
	Claims 1 and newly added claims 21-39 are pending.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the depth of the first and second portions (claim 21); the apertures of the first and second portions (claims 22 and 38); the thickness of the first conductive layer being less than the depth of the second portion (claim 24); the circuit pattern including a trace (claim 32); the thickness of the first part being greater than trace thickness (claim 32); the second dielectric covering the circuit pattern (claim 33) and a thickness of the first dielectric layer being greater than the a thickness of the second dielectric layer (claim 33) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claims 21-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The application as originally filed does not specifically support the following claim limitations: 

“… an aperture of the first portion of the opening is greater than an aperture of the second portion of the opening” as recited in claim 22. 
 “… a thickness of the part of the first conductive layer is less than the depth of the second portion of the opening” as recited in claim 24.
“… a circuit pattern disposed … wherein the circuit pattern includes a trace and a second via electrically connected to the trace… a thickness of the first part being greater than a thickness of the trace”  as recited in claim 32. 
Note that since the recitation of claim 32 calling for “… a circuit pattern disposed … wherein the circuit pattern includes a trace and a second via electrically connected to the trace …” lacks support in the specification and/or includes features which have not been clearly identified, claims 32-39 cannot be properly examined. 
“… a second dielectric covering the circuit pattern. and a thickness of the first dielectric layer being greater than the a thickness of the second dielectric layer as recited in claim 33.
It should be pointed out that Examiner was unable to find the terms “depth” or “circuit patterns” or “thickness of” in the specification. It is also noted that the figures do not appear to be drawn to a scale but rather to illustrate the important features of the invention. See also the objection to the drawings.
Allowable Subject Matter
6.	Claim 1 is allowed.
7.	The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art discloses wherein the heat pipe further comprises a shell layer extending .

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Green B Yara can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AHMED N SEFER/Primary Examiner, Art Unit 2893